*NOT FOR PUBLICATION

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

                                                :
IVAN LEE,                                       :
                                                :       Civil Action No. 16-4709 (SDW)
                        Petitioner,             :
                                                :
                        v.                      :       OPINION
                                                :
UNITED STATES OF AMERICA,                       :
                                                :
                        Respondent.             :
                                                :

WIGENTON, District Judge:

        Presently before the Court is the final claim of Petitioner Ivan Lee’s motion to vacate

sentence brought pursuant to 28 U.S.C. § 2255 challenging his criminal conviction and sentence.

(ECF No. 1). Following an order to answer, the Government filed a response to the motion (ECF

No. 12), to which Petitioner replied. (ECF No. 13). This Court then denied all of Petitioner’s

claims save for his claim that counsel provided ineffective assistance during plea negotiations.

(ECF Nos. 14-15). A hearing was held on this claim on May 6, 2019. (ECF No. 20). For the

reasons set forth below, this Court will deny Petitioner’s final remaining claim and will deny

Petitioner a certificate of appealability as to that claim.



I. BACKGROUND

        In denying Petitioner’s other claims, this Court described the background of this matter as

follows:

                Petitioner was charged with the carjacking of a vehicle and
                brandishing a firearm in furtherance of a crime of violence in
                violation of 18 U.S.C. § 924(c). See United States v. Lee, 634 F.
               App’x 862, 863 (3d Cir. 2015). Although Petitioner pled guilty to
               the carjacking, he denied that he had been the one to use a shotgun
               during the carjacking, and proceeded to trial on the charge of
               brandishing a weapon. Id. Essentially, Petitioner sought at trial to
               claim that his co-defendant, Hanzah Darby, had brought and used a
               shotgun during the carjacking without previously informing
               Petitioner of the weapon. Following trial, however, the jury
               rejected that defense and found Petitioner guilty of brandishing a
               weapon in furtherance of a crime of violence. Id. This Court
               thereafter sentenced Petitioner to a combined sentence of 168
               months imprisonment, including a 100 month sentence on the §
               924(c) charge. Id. Petitioner appealed, and the Third Circuit
               affirmed by way of an opinion issued on December 8, 2015. Id.
               Petitioner thereafter filed his current motion to vacate sentence.
               (ECF No. 1).

(ECF No. 14 at 1-2).

       Following this Court’s prior order and opinion (ECF Nos. 14-15), only a single claim

remains in this matter – Petitioner’s claim that counsel provided ineffective assistance in relation

to a plea agreement which led to Petitioner proceeding to trial when he would otherwise have pled

guilty. According to Petitioner in his initial brief in this matter “counsel told [Petitioner] that no

one could identify him and put a weapon in his hand” and that because “no witnesses [could]

identify[] him as being in possession of a firearm he could not be convicted of violating 18 U.S.C.

§ 924(c).” (Document 2 attached to ECF No. 1 at 24). Had he not been advised that “there was

no evidence or anyone identifying him, or placing a firearm in his hands,” Petitioner alleged, he

would have pled guilty to the § 924(c) charge. (Id. at 25). This proved false advice, Petitioner

argues, when “one of [the Government’s” witnesses – [his co-defendant] Darby[]” testified at trial

that Petitioner had brought and used the gun during the carjacking. (Id. at 24-25).

       At the hearing on this final claim, both Petitioner and his trial counsel testified regarding

the advice Petitioner was given which resulted in Petitioner choosing to go to trial on the § 924(c)


                                                  2
charge rather than plead guilty. (See ECF No. 20; see also Hearing Tr. at 3). During his

testimony, trial counsel stated that he had been an attorney since 1993 and has been practicing

criminal law, mostly in the federal system, since 1995. (Hearing Tr. at 8-9). Counsel confirmed

that he had been involved in close to one hundred federal criminal cases at both the trial and

appellate level, and that he was a member of this Court’s CJA panel. (Id. at 9-10). Counsel then

explained the background of his representation of Petitioner. (Id. at 11).

       Petitioner’s trial counsel testified that he was not Petitioner’s original attorney, but instead

was appointed to Petitioner’s case in December 2013, when he replaced Petitioner’s assigned

federal public defender after he and Petitioner had reached an impasse. Specifically, Petitioner

wished to proceed to trial and the assistant federal public defender thought that option foolish.

(Id. at 11-14). Counsel thereafter represented Petitioner through plea negotiations, his guilty plea

to carjacking, and at Petitioner’s trial in July 2014. (Id.). During that time, counsel met with

Petitioner “quite a few” times during which he became prepared to try Petitioner’s case. (Id. at

13).   This included reviewing the discovery in its entirety with Petitioner.         (Id. at 13-14).

According to counsel, Petitioner “wasn’t comfortable just pleading guilty,” and the two therefore

had a conversation regarding Petitioner’s options, which, at the time, included a plea offer which

would require Petitioner to plead guilty to the entire indictment. (Id. at 15-16). Counsel stated

that he advised Petitioner that he could either go to trial on both charges, plead to both, or plead

guilty to carjacking and proceed to trial only on the § 924(c) charge and possibly still retain the

ability to receive acceptance of responsibility credit as to his carjacking sentence. (Id. at 16).

Counsel stated that going to trial on the § 924(c) charge would be based entirely on Petitioner’s

claim that he did not use the shotgun and was unaware at the time the carjacking occurred that his


                                                  3
co-defendant had brought and would use the weapon during the carjacking. (Id. at 16-17).

       Although counsel could not recall the exact contours of how many conversations they had

on the issue, counsel testified that he “certainly advised [Petitioner] that the likelihood was that he

was going to get convicted if he went to trial on one count or both counts,” and that he tells every

federal client that conviction rates in federal criminal proceedings are over ninety percent and

convictions following trial occur in over ninety percent of trials. (Id. at 17). Although counsel

could not specifically recall talking to Petitioner about accomplice liability and how he could be

held responsible for his co-defendant’s use of a shotgun during the carjacking, counsel was “fairly

certain” he discussed it with Petitioner because it was his general practice to discuss it with all

criminal clients involved in such cases. (Id. at 19). Counsel acknowledged that the concept of

accomplice liability “made it less likely that [Petitioner was] going to prevail at trial.” (Id.).

Counsel further testified that, prior to Petitioner’s guilty plea and trial, he became aware through

discovery that Petitioner’s co-defendant would testify against him at any trial and would testify

that it was Petitioner who used the shotgun during the carjacking, information he testified he

communicated to Petitioner before Petitioner chose to plead guilty. (Id. at 20-23). Although he

could not recall exactly when they discussed it, counsel confirmed that he discussed with Petitioner

the “very real possibility” that his co-defendant would testify that Petitioner had used the shotgun

prior to Petitioner deciding to go to trial. Counsel testified that he and Petitioner did not believe

that either victim would identify Petitioner because there was no discovery suggesting such an

identification could be made. (Id. at 25-26).

       In his testimony, Petitioner confirmed that although the discovery suggested that the victim

could not identify him, counsel specifically told him that Darby would very likely testify at trial


                                                  4
that Petitioner had brought and used the shotgun.         (Id. at 41, 47-49).     Petitioner asserted,

however, that this fact did not conflict with his claim that counsel told him no one could identify

him because he knew and told counsel that his co-defendant’s testimony “was a lie.” (Id. at 49).

Despite Petitioner’s claim that he was told no one could identify him, Petitioner thus specifically

confirmed that he “knew that [it was a possibility that] Hanzah Darby [would] testify and put [the]

gun in [Petitioner’s] hand” if Petitioner went to trial because counsel had told him as much before

he chose to proceed to trial. (Id. at 50).



II. DISCUSSION

A. Legal Standard

       A prisoner in federal custody may file a motion pursuant to 28 U.S.C. § 2255 challenging

the validity of his or her sentence. Section 2255 provides, in relevant part, as follows:

               A prisoner in custody under sentence of a court established by Act
               of Congress claiming the right to be released upon the ground that
               the sentence was imposed in violation of the Constitution or laws of
               the United States, or that the court was without jurisdiction to
               impose such a sentence, or that the sentence was in excess of the
               maximum authorized by law, or is otherwise subject to collateral
               attack, may move the court which imposed the sentence to vacate,
               set aside or correct the sentence.

28 U.S.C. § 2255. Unless the moving party claims a jurisdictional defect or a constitutional

violation, to be entitled to relief the moving party must show that an error of law or fact constitutes

“a fundamental defect which inherently results in a complete miscarriage of justice, [or] an

omission inconsistent with the rudimentary demands of fair procedure.” United States v. Horsley,

599 F.2d 1265, 1268 (3d Cir. 1979) (quoting Hill v. United States, 368 U.S. 424, 429 (1962)), cert.

denied 444 U.S. 865 (1979); see also Morelli v. United States, 285 F. Supp. 2d 454, 458-59 (D.N.J.

                                                  5
2003).



B. Credibility Findings

         Having held an evidentiary hearing in this matter and having had the opportunity to observe

the demeanor and testimony of the witnesses at that hearing, this Court makes the following

credibility determinations. This Court finds the testimony of Petitioner’s trial counsel, Mark

Berman, very credible. Although counsel could not recall all details of his representation of

Petitioner, which is not surprising giving the passage of some five years between Petitioner’s trial

and the hearing in this matter, counsel’s testimony was forthright and responsive on both direct

and cross examination and counsel readily admitted when he could not remember specific

information. Importantly, this Court credits counsel’s testimony that he discussed with Petitioner

the fact that Petitioner’s co-defendant was likely to testify against Petitioner, that Petitioner would

most likely be convicted if he went to trial, and the effect accomplice liability would have on

Petitioner’s case.

         Although his testimony largely agreed with that of counsel, this Court finds Petitioner less

credible to the extent his testimony was contrary to that of counsel. Petitioner was obviously and

visibly nervous during his testimony, which increased significantly during cross examination.

Indeed, cross-examination testimony was briefly stopped because Petitioner began to sweat

profusely and needed time to re-collect himself before cross-examination could continue. (See

Hearing Tr. at 47). Given Petitioner’s obvious nervousness and his reaction to conversational and

non-combative cross-examination, this Court finds Petitioner less credible than trial counsel and

will discount his testimony to the extent it conflicts with that of counsel.


                                                  6
C. Petitioner’s ineffective assistance of plea counsel claim

       In his sole remaining claim, Petitioner contends that he received ineffective assistance of

counsel in relation to a plea and would not have proceeded to trial absent the allegedly deficient

advice of counsel. Criminal defendants have “a Sixth Amendment right to counsel, [which]

extends to the plea-bargaining process.” Lafler v. Cooper, 566 U.S. 156, 162 (2012). Such an

individual can therefore seek relief from their convictions based on the ineffective assistance of

counsel. Id. This requires them to first show that counsel’s representation “fell below an

objective standard of reasonablenss.” Id. at 163. In addressing a guilty plea, counsel is required

to provide a defendant with sufficient information that he can “make a reasonably informed

decision whether to accept a plea offer,” which will generally require counsel to discuss with a

petitioner the facts of his case, his likelihood of conviction, and his comparative sentencing

exposure at trial and through a plea. United States v. Bui, 795 F.3d 363, 366-67 (3d Cir. 2015)

(quoting Shotts v. Wetzel, 724 F.3d 364, 376 (3d Cir. 2013); see also Lafler, 566 U.S. at 163; Hill

v. Lockart, 474 U.S. 52, 57-58 (1985).

       Even where a petitioner can show that he received constitutionally defective advice from

counsel, he will not be entield to relief unless he can show that he was prejudiced by counsel’s

failings. This requires the petitioner to show that “there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different . . . [which

i]n the context of pleas [requires] a [petitioner] show the outcome of the plea process would have

been different with competent advice.” Lafler v. Cooper, --- U.S. ---, ---, 132 S. Ct. 1376, 1384-

85 (2012). A petitioner makes out such a claim where he shows that he would have accepted the


                                                 7
proposed plea agreement absent counsel’s deficient advice, that the deal in question would not

have been withdrawn by the Government, and that the sentence received pursuant to the offered

plea would have been less severe than the result of his trial. Id. at 1385.

       In this matter, Petitioner argued that his trial counsel proved ineffective in advising him to

proceed to trial rather than plead guilty because “no one” could testify at trial that Petitioner

possessed or used the shotgun in the carjacking he and his co-defendant committed.               The

testimony at the hearing of this matter directly contradicts this claim. Both counsel and Petitioner

testified that counsel thoroughly reviewed the facts of this matter with Petitioner and directly

informed Petitioner that it was extremely likely at trial that Petitioner’s co-defendant would testify

that Petitioner both possessed and used the shotgun during the carjacking. Counsel and Petitioner

likewise agreed that counsel informed him that his likelihood of success at trial was low, and

counsel testified that Petitioner was informed that he could also be found guilty through an

accomplice liability theory even if it was Darby, and not Petitioner, who made use of the shotgun.

The credible testimony during the hearing thus clearly demonstrates that Petitioner was directly

informed that someone – specifically his co-defendant Darby – could place the shotgun in his

hands, and that his chances at trial would be slim. The hearing testimony, including Petitioner’s

own testimony, thus directly refutes the assertion in Petitioner’s motion that he was provided

deficient advice by counsel. As the hearing testimony clearly shows that Petitioner received more

than adequate assistance from counsel, Petitioner’s assertion to the contrary is without merit.

Petitioner’s final claim is therefore denied.



III. CERTIFICATE OF APPEALABILITY


                                                  8
        Pursuant to 28 U.S.C. § 2253(c), the petitioner in a § 2255 proceeding may not appeal from

the final order in that proceeding unless he makes “a substantial showing of the denial of a

constitutional right.” “A petitioner satisfies this standard by demonstrating that jurists of reason

could disagree with the district court’s resolution of his constitutional claims or that jurists could

conclude that the issues presented here are adequate to deserve encouragement to proceed further.”

Miller-El v. Cockrell, 537 U.S. 322, 327 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000).

Because jurists of reason could not disagree with this Court’s conclusion that Petitioner’s plea-

related claim is without merit, Petitioner has failed to make a substantial showing of the denial of

a constitutional right, and no certificate of appealability shall issue.



IV. CONCLUSION

        For the reasons stated above, Petitioner’s plea-related ineffective assistance of counsel

claim is DENIED and Petitioner is DENIED a certificate of appealability. An appropriate order

follows.



Dated: July 17, 2019                                            s/ Susan D. Wigenton__
                                                                Hon. Susan D. Wigenton,
                                                                United States District Judge




                                                   9
